Title: Joseph Dougherty to Thomas Jefferson, 18 June 1809
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Dear Sir City of Washington June 18th. 1809
              your letter of the 27 May I received; I went the other day to Doctr Thorntons farm to select a ram lamb of this year for you: you may take him from the Ewe the 15 or 20 of Augt which is about the time that the lambs quits the Ewes; and it will be as soon as necessary to put him to your broad tail ewe. I remember of you saying that Genl Washingtons rule was to put his ewes to the ram ab about Michaelmas day: which is the 29 of Septr. your lambs would then come about the 29 of Feb. but the ewe lambs that comes at that time should not be put to the ram until the year following: because if they do go to the ram in the same year they are droped; it stunts their growth and your flock degenerate:
             The Eider down coverlet I sent by Mr P: Carr, your books were not finished when he went from here. I will put them in a box and send them by the stage: Mr Milegan says he had no nautical almanacs from you he & I looked over the List of books and papers he had to bind for you; but could find none; I took the liberty of requesting him to procure one for you of this years; as soon as he gets it I will send it to you:
             I have sir two modes of proceeding in view with respect to my merino rams; nither of which I intend to fix upon until I receive your opinion and advise: Several people wishes me to take ewes at so much for the season. this way in my opinion would destroy the sale of my own lambs. would it not be beter to purchas ewes; and sell the lambs Otherways charge more for the season of the rams, than I would for the ram lambs. one thing is my purse is not heavy enough to purchas a sufficient quantity of ewes: will you be so good sir as to advise me as soon as you can make it convenient
            I am still ready to serve you; any thing you want done here
            Sir your Hble Servt Jos Dougherty.
          
          
             Govr Millege is not here this session; nor I believe do not intend to com
          
        